 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     PAUL D. RIDDLE
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 6
     Attorney for Alphaeus Johnson
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:16-cr-272-APG-VCF
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             SENTENCING HEARING
            v.
                                                                    (First Request)
13
     ALPHAEUS JOHNSON,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Robert Knief, Assistant United States Attorney, counsel
18
     for the United States of America, and Rene L. Valladares, Federal Public Defender, and Paul
19
     D. Riddle, Assistant Federal Public Defender, counsel for Alphaeus Johnson, that the
20
     Sentencing Hearing currently scheduled on March 7, 2019, be vacated and continued to a date
21
     and time convenient to the Court, but no sooner than sixty (60) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Defense counsel only recently received the PSR and needs additional time to
24
     prepare sentencing arguments.
25
26
 1        2.     The defendant is not in custody and agrees with the need for the continuance.
 2        3.     The parties agree to the continuance.
 3        This is the first request for a continuance of the sentencing hearing.
 4        DATED this 4th day of March, 2019.
 5
 6   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 7
 8      /s/ Paul D. Riddle                            /s/ Robert Knief
     By_____________________________                By_____________________________
 9   PAUL D. RIDDLE                                 ROBERT KNIEF
     Assistant Federal Public Defender              Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:16-cr-272-APG-VCF
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     ALPHAEUS JOHNSON,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled

11                                                                          May 9, 2019
     for Thursday, March 7, 2019 at 2:00 p.m., be vacated and continued to ________________ at

12                11 00 __.m.
     the hour of ___:___ a    in Courtroom 6C; or to a time and date convenient to the court.

13                      4th day of March, 2019.
            DATED this ___

14
15
                                                 ANDREW P. GORDON
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   3
